Title: 37. A Bill to Prevent Losses by Pirates, Enemies, and Others on the High Seas, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that when any ship of this commonwealth shall have been defended against pirates or enemies and brought to her port of delivery, and in making such  defence any of the officers or seamen shall have been killed or wounded, the Judges of the Admiralty, on the petition of the master or seamen; shall call unto them four or more good and substantial merchants, and by advice with them, shall levy on the respective adventurers and owners of the ship and goods, by process out of the said court, such sums of money as themselves and the said merchants, by plurality of voices, shall judge reasonable, not exceeding two pounds per cent. of the freight, ship, and goods, according to the first cost of the goods, and shall distribute the same among the captain, master, officers and seamen of the ship, and the widows and children of the slain, proportioning the same, according to their best judgment, and having special regard to the said widows and children and to such as shall have been wounded. And if the commander, master, or other officer, or any seaman or mariner, in any vessel, carrying guns and arms, shall not, when attacked by any pirate, or enemy, fight and endeavor to defend themselves and their vessel, or shall utter any words to discourage the other mariners from defending the same, and by reason thereof the said vessel shall fall into the hands of such pirate, or enemy, such offender shall forfeit all wages due to him, to the owner and shall suffer imprisonment, at the discretion of a jury, if in their opinion such vessel might have been saved by a defence.
If any combination shall be set on foot for running away with or destroying any vessel, or the goods and merchandizes therein laden, the captain, commander or master, on due proof thereof, shall give a reward of fifty dollars, if the vessel be of one hundred tons or under, and seventy five dollars if of greater burthen, to such person as shall first make discovery thereof: Payment to be made at the port where the wages of the seamen ought next to be paid, and to be reimbursed as in other cases of salvage.
